IN THE SUPREME COURT OF THE STATE OF DELAWARE

BENJAMIN CRUMP,                          §
                                         §   No. 167, 2022
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 84001366DI (N)
STATE OF DELAWARE,                       §
                                         §
       Appellee.                         §

                          Submitted: August 29, 2022
                          Decided:   September 28, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Benjamin Crump, filed this appeal from the Superior

Court’s denial of his motion requesting that the court relieve him “from both the Tier

Sex Offender designation requirement and the requirement to register as a Sex

Offender pursuant to Title 11 Del. C. §§ 4120(h) and 4121.” The State has moved

to affirm the judgment below on the ground that it is manifest on the face of Crump’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    On June 19, 1984, a Superior Court jury found Crump guilty of first-

degree rape and first-degree kidnapping. The Superior Court sentenced Crump to
life imprisonment for each offense. This Court affirmed on direct appeal1 and has

affirmed the Superior Court’s denial of two motions for postconviction relief filed

by Crump.2

       (3)    The Delaware Board of Parole granted Crump release on parole on

April 20, 2021. The Board of Parole required, as a condition of release on parole,

that Crump register as a Tier III sex offender.3 Crump filed a motion in the Superior

Court seeking relief from both his Tier III designation and from the requirement that

he register as a sex offender.

       (4)    The Superior Court denied the motion, and Crump has appealed to this

Court. He contends that because the sex-offender-registration laws were enacted

after he committed the offenses of which he was convicted, requiring him to register

as a Tier III sex offender is an unconstitutional retroactive imposition of a civil

penalty. Crump’s argument raises a question of law that this Court reviews de novo.4

When our review is of a constitutional nature, there is a strong presumption that a

legislative act is constitutional.”5 “This presumption not only imposes upon one



1
  Crump v. State, No. 321, 1984 (Del. Sept. 6, 1985).
2
  Crump v. State, 2018 WL 3769261 (Del. Aug. 7, 2018); Crump v. State, 1989 WL 114290 (Del.
Aug. 21, 1989).
3
  Opening Brief at 6.
4
  Helman v. State, 784 A.2d 1058, 1065 (Del. 2001).
5
  Sheehan v. Oblates of St. Francis de Sales, 15 A.3d 1247, 1258 (Del. 2011) (internal quotation
omitted); see also Helman, 784 A.2d at 1068 (“We begin our analysis of the effect of the Sex
Offender Registration Statute by acknowledging the presumption of constitutionality that acts of
the General Assembly necessarily enjoy.”).
                                               2
attacking the constitutionality of a statute the burden of demonstrating its invalidity,

but also requires a measure of self-restraint upon courts sitting in review over claims

of unconstitutionality.”6

       (5)    Crump has not demonstrated that his designation as a Tier III sex

offender is unconstitutional, or that the sex-offender-registration requirement is

unconstitutional as applied to him.            As noted in Hassett v. State, this Court

“previously has held that the sex offender registration and community notification

requirements of 11 Del. C. §§ 4120 and 4121 are not punitive in nature and, thus,

the retroactive application of those requirements does not implicate the ex post facto

clause.”7 This Court recently applied that holding in Getz v. State.8 In Getz, as here,

the appellant was convicted of first-degree rape before the enactment of the sex-

offender-registration laws; the Court rejected Getz’s argument that requiring him to

register as a Tier III sex offender while on parole violated the Ex Post Facto Clause

of the United States Constitution.9

       (6)    Crump attempts to avoid these precedents by arguing that the sex-

offender-registration laws are retroactive “civil liability statutes” and their

application to Crump therefore violates his “state due process rights” under Article




6
  Helman, 784 A.2d at 1068.
7
  2011 WL 446561, at *1 (Del. Feb. 8, 2011).
8
  2022 WL 2813775 (Del. July 18, 2022).
9
  Id. at *1-2.
                                                3
I, § 9 of the Delaware Constitution.10 His argument is unavailing. In Helman v.

State, the appellant argued that “the sex offender registration and community

notification scheme of 11 Del. C. §§ 4120 and 4121 infringes a liberty interest under

the Fourteenth Amendment to the United States Constitution and Article 1, § 9 of

the Delaware Constitution, without providing procedural due process protection”

and that “as retroactively applied to him, the disclosure provisions of § 4121

constitute punishment in violation of the Ex Post Facto Clause of the United States

Constitution.”11 This Court held that Article I, § 9 of the Delaware Constitution does

not “provide a basis for finding a broad liberty interest protectable from State-

directed disclosure of information arising from criminal prosecutions”12 and that the

procedural protections provided in the criminal proceeding itself were therefore

sufficient to satisfy due process.13           The Court in Helman also held that the

community-notification provisions of 11 Del. C. § 4121, as retroactively applied to




10
   See DEL. CONST. art. I, § 9 (“All courts shall be open; and every person for an injury done him
or her in his or her reputation, person, movable or immovable possessions, shall have remedy by
the due course of law, and justice administered according to the very right of the cause and the law
of the land, without sale, denial, or unreasonable delay or expense. Suits may be brought against
the State, according to such regulations as shall be made by law.”).
11
   784 A.2d at 1064.
12
   Id. at 1071.
13
   See id. at 1069 (“The legislature has determined the predicate crimes for classification as a Tier
II or III sex offender. Because the only determination to be made is whether the offender
committed an offense requiring classification as a Tier II or III offender, further procedures would
serve no purpose.”).
                                                 4
Helman, did not violate the Ex Post Facto Clause14 of the United States Constitution

because the provision is not punitive but is a “measured response . . . to the need for

community protection.”15

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                               BY THE COURT:


                                               /s/ Collins J. Seitz, Jr.
                                                    Chief Justice




14
   See U.S. CONST. art. I, § 9 (“No Bill of Attainder or ex post facto Law shall be passed.”); id. art.
I, § 10 (“No State shall . . . pass any Bill of Attainder, ex post facto Law, or Law impairing the
Obligation of Contracts, or grant any Title of Nobility.”).
15
   Helman, 784 A.2d at 1064, 1078.
                                                  5